IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


THE BRADLEY CENTER, A             : No. 231 WAL 2015
PENNSYLVANIA NON-PROFIT           :
CORPORATION                       :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
          v.                      :
                                  :
                                  :
NORTH STRABANE TOWNSHIP AND       :
LINDEN VUE HOMEOWNERS             :
ASSOCIATION, INC., AND MAJESTIC   :
HILLS HOMEOWNERS ASSOCIATION,     :
INC.                              :
                                  :
                                  :
PETITION OF: LINDEN VUE           :
HOMEOWNERS ASSOCIATION, INC.      :
AND MAJESTIC HILLS HOMEOWNERS     :
ASSOCIATION, INC.                 :

THE BRADLEY CENTER, A             : No. 232 WAL 2015
PENNSYLVANIA NON-PROFIT           :
CORPORATION                       :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
          v.                      :
                                  :
                                  :
NORTH STRABANE TOWNSHIP AND       :
LINDEN VUE HOMEOWNERS             :
ASSOCIATION, INC., AND MAJESTIC   :
HILLS HOMEOWNERS ASSOCIATION,     :
INC.                              :
                                  :
                                  :
PETITION OF: LINDEN VUE           :
HOMEOWNERS ASSOCIATION,           :
INC.AND MAJESTIC HILLS            :
HOMEOWNERS ASSOCIATION, INC.      :


                               ORDER
PER CURIAM

      AND NOW, this 31st day of December, 2015, the Petition for Allowance of

Appeal is DENIED.


      Mr. Justice Eakin did not participate in the decision of this matter.




                        [231 WAL 2015 and 232 WAL 2015] - 2